EXHIBIT 10.6


FORM OF REGISTRATION RIGHTS AGREEMENT

This Registration Rights Agreement (the “Agreement”) dated as
of                 , 2007, is entered into by and between Bioject Medical
Technologies Inc. (the “Company”) and
                                                         (“Noteholder”).

WHEREAS, the Company has issued to Noteholder a warrant to purchase common stock
(the “Warrant”) and a convertible promissory note (the “Note”) pursuant to a
Convertible Note Purchase and Warrant Agreement of even date herewith; and,

WHEREAS, the Corporation wishes Noteholder to have piggyback registration rights
as Seller had with regard to Common Stock of the Company which Noteholder may
acquire upon exercise of the Warrant and conversion of the Note pursuant to
Section 4.1.1 thereof  (such Common Stock being the “Registrable Securities”).

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the Company and Noteholder agree as
follows:

(A)          Piggyback Registration.

(1)           If the Company at any time proposes to register any of its shares
of Common Stock under the Securities Act of 1933, as amended (the “Securities
Act”) (other than a registration effected solely to implement an employee
benefit plan, or a merger, acquisition, or exchange offer to which Rule 145
promulgated under the Securities Act is applicable), whether or not for sale for
its own account, it shall give prompt written notice to Noteholder of each such
intended registration by the Company and Noteholder shall be entitled to request
that the Company include in any such registration any number of shares of
Registrable Securities then owned by Noteholder (“Written Request”), subject to
the limitations set forth in Section (B)(1) hereof.

(2)           Upon the Written Request of Noteholder, made within ten days after
the giving by the Company of any such notice of intention to register any of its
shares of its Common Stock, the Company shall use its best efforts to effect the
registration under the Securities Act of all shares of Registrable Securities
which the Company has been so requested to register by Noteholder (subject to
the restrictions set forth in Section (B)(1) hereof); provided, however, that
(i) if at any time after giving written notice of its intention to register any
securities and prior to the effective date of the registration statement filed
in connection with such registration, the Company shall determine for any reason
not to register such Registrable Securities, the Company may, at its election,
give written notice of such determination to Noteholder and, thereupon, shall be
relieved of its obligation to register any shares of Registrable Securities on
behalf of Noteholder in connection with such registration (but not from its
obligation to pay the Registration Expenses (as hereinafter defined) in
connection therewith), and (ii) if such registration involves an underwritten
offering, Noteholder shall sell its shares of Registrable Securities to the
underwriters selected by the Company on the same terms and conditions as apply
to the Company.

(B)           General Provisions.

(1)           If a registration involves an underwritten offering and the
managing underwriter advises the Company in writing that, in its opinion, the
number of securities requested to be included in such registration exceeds the
number which can be sold in such offering, then the Company shall include in
such registration (i) first, the securities the Company proposes to sell, and
(ii) second, the number of shares of Registrable Securities requested by
Noteholder and any other stockholders or warrant holders of the Company with
similar registration rights (collectively, the “Selling Holders”) to be included
in such registration which, in the opinion of such underwriters, can be sold,
such amount to be allocated pro rata among the Selling Holders requesting
registration in accordance with the number of shares of Common Stock owned by
such stockholder or represented by warrants or convertible notes held by such
persons.

--------------------------------------------------------------------------------


 

(2)           Noteholder shall furnish the Company such information regarding
such holder and the distribution of its shares of Registrable Securities as the
Company may from time to time reasonably request in writing in connection with
the registration statement (and the prospectus contained therein).

(3)           The Company shall have the right to designate the managing
underwriter in any underwritten offering.

(4)           All expenses incident to all registration and filing fees, fees
and expenses of compliance with securities or blue sky laws (including
reasonable fees and disbursements of counsel in connection with blue sky
qualifications of the shares of Common Stock), rating agency fees, printing
expenses, messenger and delivery expenses, the fees and expenses incurred in
connection with the listing of the securities to be registered on securities
exchanges or NASDAQ, fees and disbursements of counsel for the Company and its
independent certified public accountants, fees and disbursements of one counsel
to all of the Selling Holders (such counsel to be selected by the Selling
Holders selling a majority of the shares sold by all of the Selling Holders and
such fees and disbursements of such counsel not exceeding $15,000), the
reasonable fees and expenses of any special experts retained by the Company in
connection with such registration and the fees and expenses of other persons
retained by the Company (all such expenses being herein called “Registration
Expenses”), will be borne by the Company.  Except as provided above, the Company
will not have any responsibility for any of the expenses of Noteholder incurred
in connection with any registration hereunder, including, without limitation,
underwriting discounts or commissions attributable to the sale of shares of
Registrable Securities and counsel fees for Noteholder.

(5)

(i)            In connection with any registration of shares of Registrable
Securities of Noteholder pursuant to Section (A) hereof, the Company agrees to
indemnify, to the full extent permitted by law, Noteholder against all losses,
claims, damages, liabilities and expenses (including attorneys’ fees and
disbursements) caused by any untrue or alleged untrue statement of a material
fact contained in any registration statement, prospectus, or preliminary
prospectus or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading,
except insofar as the same are caused by or contained in any information with
respect to Noteholder furnished in writing to the Company by Noteholder
expressly for use therein or by Noteholder’s failure to deliver to a prospective
shareholder a copy of the registration statement or prospectus or any amendments
or supplements thereto after the Company has furnished Noteholder with a
sufficient number of copies of the same.

(ii)           In connection with any registration in which Noteholder is
participating, Noteholder will furnish to the Company in writing such
information with respect to it as the Company reasonably requests for use in
connection with any such registration statement, prospectus or preliminary
prospectus and agrees to indemnify, to the full extent permitted by law, the
Company, its directors and officers and each person who controls the Company
(within the meaning of the Securities Act), and, in connection with an
underwritten offering, each underwriter and each person who controls the
underwriters (within the meaning of the Securities Act) against any losses,
claims, damages, liabilities and expenses (including attorneys’ fees and
disbursements) caused by any untrue or alleged untrue statement of a material
fact contained in any registration statement, prospectus or preliminary
prospectus or any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading, to the
extent, but only to the extent, that such untrue statement or omission is
contained in any information with respect to Noteholder so furnished in writing
by Noteholder expressly for use therein.

(iii)          Any person entitled to indemnification hereunder agrees to give
prompt written notice to the indemnifying party after the receipt by such person
of any written notice of the commencement of any action, suit, proceeding or
investigation or threat thereof made in writing for which such person will claim
indemnification or contribution pursuant to this Agreement and, unless a
conflict of interest exists between such indemnified party and the indemnifying
party with respect to such claim, permit the indemnifying party to assume the
defense of such claim with counsel reasonably satisfactory to such indemnified
party.  If the indemnifying party

 

2

--------------------------------------------------------------------------------


is not entitled to, or elects not to, assume the defense of a claim, it will not
be obligated to pay the fees and expenses of more than one counsel with respect
to such claim, unless a conflict of interest exists between such indemnified
party and any other of such indemnified parties with respect to such claim, in
which event the indemnifying party shall be obligated to pay the fees and
expenses of such additional counsel or counsels.  The indemnifying party will
not be subject to any liability for any settlement made without its consent.

(iv)          If the indemnification provided for in this Section (B)(5) from
the indemnifying party is unavailable to an indemnified party hereunder in
respect of any losses, claims, damages, liabilities, or expenses referred to
therein, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such losses, claims, damages, liabilities, or expenses in such
proportion as is appropriate to reflect the relative fault of the indemnifying
party and indemnified parties in connection with the actions which resulted in
such losses, claims, damages, liabilities, or expenses, as well as any other
relevant equitable considerations.  The relative fault of such indemnifying
party and indemnified parties shall be determined by reference to, among other
things, whether any action in question, including any untrue or alleged untrue
statement of a material fact or omission or alleged omission to state a material
fact, has been made by, or relates to information supplied by, such indemnifying
party or indemnified parties, and the parties’ relative intent, knowledge,
access to information, and opportunity to correct or prevent such action.  The
amount paid or payable by a party as a result of the losses, claims, damages,
liabilities, and expenses referred to above shall be deemed to include, subject
to the limitations set forth in Section (B)(5)(iii) hereof, any legal or other
fees or expenses reasonably incurred by such party in connection with any
investigation or proceeding.

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section (B)(5)(iv) were determined by pro rata allocation or by
any other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph.  No person
guilty of fraudulent misrepresentation (within the meaning of Section 11(f) of
the Securities Act) shall be entitled to contribution from any person who was
not guilty of such fraudulent misrepresentation.

If indemnification is available under this Section (B)(5), the indemnifying
parties shall indemnify the indemnified party to the full extent provided in
Sections (B)(5)(i) and (B)(5)(ii) hereof without regard to the relative fault of
said indemnifying party or indemnified party or any other equitable
consideration provided for in this Section (B)(5)(iv).

(6)           If the Company becomes subject to the reporting requirements of
either Section 13 or Section 15(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”), the Company will use its best efforts to timely
file with the Securities and Exchange Commission (the “SEC”) such information as
the SEC may require under either of said Sections; and in such event, the
Company shall use its best efforts to take all action as may be required as a
condition to the availability of Rule 144 under the Securities Act (or any
successor exemptive rule hereinafter in effect) with respect to shares of
Registrable Securities.  The Company shall furnish to Noteholder forthwith upon
request (i) a written statement by the Company as to its compliance with the
reporting requirements of Rule 144, (ii) a copy of the most recent annual or
quarterly report of the Company as filed with the SEC, and (iii) such other
reports and documents as Noteholder may reasonably request in availing itself of
any rule or regulation of the SEC allowing Noteholder to sell any shares of
Registrable Securities without registration.

(7)           Noteholder shall not have any right to take any action to
restrain, enjoin or otherwise delay enjoin or otherwise delay any registration
as the result of any controversy that might arise with respect to the
interpretation or implementation of Section (A).

(8)           In consideration for the Company’s agreeing to its obligations
under Section (A), the Noteholder agrees, in connection with any registration of
the Company’s securities in a firm commitment underwriting, upon the request of
the Company or the underwriters managing such underwriting, not to sell, make
any short sale of, loan, grant any option for the purchase of or otherwise
dispose of any Registrable Securities (other than those included in the
registration) without the prior written consent of the Company or such
underwriters, as the case may be, for such period of time (not to exceed 180
days) after the effective date of such registration as the Company or the
underwriters may specify, provided that each officer, director and 10%
shareholder of the Company shall make the same agreement with respect to other
securities of the Company then held by such other person (other

 

3

--------------------------------------------------------------------------------


 

 

than those included in the registration).  In order to enforce the foregoing
covenant, the Company may impose stop-transfer instructions with respect to the
securities of the Noteholder (and the shares of every person subject to the
foregoing restriction) until the end of such period.

(9)           Noteholder shall not be entitled to exercise any right provided
for in Section (A) after the earlier of (i) the fourth anniversary of the of
this Agreement or (ii) such time at which all Registrable Securities held by
Noteholder can be sold in any three-month period without registration in
compliance with Rule 144 of the Securities Act.  The Company is not obligated to
register any securities pursuant to Section (A) to the extent such securities
may be sold without registration in compliance with Rule 144 of the Act.

(C)           Miscellaneous.

(1)           All notices or demands shall be in writing and shall be delivered
personally, electronically, or by express, certified or registered mail or by
private overnight express mail service. Delivery shall be deemed conclusively
made: (i) at the time of delivery if personally delivered, (ii) immediately in
the event notice is delivered by confirmed facsimile, (iii) twenty-four (24)
hours after delivery to the carrier if served by any private, overnight express
mail service, (iv) twenty-four (24) hours after deposit thereof in the United
States mail, properly addressed and postage prepaid, return receipt requested,
if served by express mail, or (v) five (5) days after deposit thereof in the
United States mail, properly addressed and postage prepaid, return receipt
requested, if served by certified or registered mail.

Any notice or demand to the Company shall be given to:

 

Bioject Medical Technologies Inc.

 

 

 

 

 

 

 

Attn:

 

 

 

Fax:

 

 

 

Any notice or demand to Noteholder shall be given to:

 

 

 

 

 

 

 

 

 

 

Attn:

 

 

 

Fax:

 

 

 

Any party may, by virtue of written notice in compliance with this paragraph,
alter or change the address or the identity of the person to whom any notice, or
copy thereof, is to be delivered.

(2)           The Company and Noteholder shall each execute and deliver all such
further instruments, documents and papers, and shall perform any and all acts
necessary, to give full force and effect to all of the terms and provisions of
this Agreement.

(3)           Any provision of this Agreement may be amended and the observance
thereof may be waived (either generally or in a particular instance and either
retroactively or prospectively) only with the written consent of the Company and
the Noteholder.

(4)           This Agreement shall inure to the benefit of and be binding upon
the parties hereto and their successors and assigns; provided that the
Noteholder shall not assign this Agreement or its rights hereunder without the
prior written consent of the Company, which consent will not be unreasonably
withheld.

(5)           This Agreement incorporates the entire understanding of the
parties and supersedes all previous agreements relating to the subject matter
hereof, should they exist. This Agreement and any issue arising

 

4

--------------------------------------------------------------------------------


 

out of or relating to the relationship of the parties hereunder shall be
governed by, and construed in accordance with, the laws of the State of Oregon,
without regard to principles of conflicts of law. In all matters of
interpretation, whenever necessary to give effect to any provision of this
Agreement, each gender shall include the others, the singular shall include the
plural, and the plural shall include the singular.  The titles of the paragraphs
of this Agreement are for convenience only and shall not in any way affect the
interpretation of any provision or condition of this Agreement.

(6)           In the event of any litigation or arbitration between the parties
hereto respecting or arising out of this Agreement, the prevailing party shall
be entitled to recover reasonable legal fees, whether or not such litigation or
arbitration proceeds to final judgment or determination.

(7)           Each party hereto consents specifically to the exclusive
jurisdiction of the Circuit Court for the County of Multnomah, State of Oregon
and any court to which an appeal may be taken in connection with any action
filed pursuant to this Agreement, for the purposes of all legal proceedings
arising out of or relating to this Agreement.  In connection with the foregoing
consent, each party irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the Court’s exercise of
personal jurisdiction over each party to this Agreement or the laying of venue
of any such proceeding brought in the Court and any claim that any such
proceeding brought in the Court has been brought in an inconvenient forum.  Each
party further irrevocably waives its right to a trial by jury and consents that
service of process may be effected in any manner permitted under the laws of the
State of Oregon.

(8)           If any clause or provision of this Agreement is illegal, invalid
or unenforceable under present or future laws effective during the term of this
Agreement, the remainder of this Agreement shall not be affected thereby, and in
lieu of each clause or provision of this Agreement that is illegal, invalid or
unenforceable, there shall be added a clause or provision as similar in terms
and in amount to such illegal, invalid or unenforceable clause or provision as
may be possible and be legal, valid and enforceable, as long as it does not
otherwise frustrate the principal purposes of this Agreement.

(Signature Page Follows)

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.

 

 

BIOJECT MEDICAL TECHNOLOGIES INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

6

--------------------------------------------------------------------------------